       Case 6:18-cv-01120-JWB-TJJ Document 31 Filed 11/13/18 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

CHARITY STAGGS,                              )
                                             )
               Plaintiff,                    )
                                             )
vs.                                          )         Case No. 6:18-cv-01120
                                             )
AARON M. SMITH &                             )
MAX TRANSPORT LLC,                           )
                                             )
               Defendant.                    )

                    STIPULATION OF DISMISSAL WITH PREJUDICE

          COMES NOW the parties to this action, Plaintiff Charity Staggs, by and through

counsel of record Theodore C. Davis and Richard W. James of DeVaughn James, LLC; and

Defendant Aaron Smith and Max Transport LLC, by and through counsel of record John F.

Wilcox, Jr. and Meghan A. Litecky of Dysart Taylor Cotter McMonigle & Montemore, P.C., and

pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) hereby stipulate to the dismissal of all of Plaintiff’s

claims against Defendant Aaron Smith and Max Transport LLC. All claims of Plaintiff against

Defendant Aaron Smith and Max Transport LLC, are hereby dismissed with prejudice.

          IT IS SO STIPULATED.




                                                 −1−
      Case 6:18-cv-01120-JWB-TJJ Document 31 Filed 11/13/18 Page 2 of 2




PREPARED AND SUBMITTED BY:

DeVaughn James Injury Lawyers
3241 N Toben
Wichita, KS 67226
(316) 977-9999 (T)
(316) 425-0414 (F)

By:/s/ Theodore C. Davis______
Theodore C. Davis, #25951
Richard W. James, #19822
tdavis@devaughnjames.com
rjames@devaughnjames.com
Attorneys for Plaintiff


APPROVED BY:

/s/ Meghan A. Litecky
John F. Wilcox, Jr., #16594
Meghan A. Litecky, #27383
Dysart Taylor Cotter McMonigle & Montemore, P.C.
4420 Madison Avenue, Suite 200
Kansas City, Missouri 64111
Telephone: (816) 931-2700
Facsimile: (816) 931-7377
mlitecky@dysarttaylor.com
jwilcox@dysarttaylor.com
Attorneys for Defendants




                                      −2−
